DETAILED ACTION
This action is in response to the application filed 7/8/2021 and subsequent amendment filed 2/18/2022.
Claims 31-62 have been submitted for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a software module” in claim 50.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 31-47, 50-54, and 57-60 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-16, 18-20, and 25 of U.S. Patent No. 11,115,703, hereinafter ‘703. Although the claims at issue are not identical, they are not patentably distinct from each other because:

As per instant claim 31, each limitation of instant claim 31 is taught by claim 1 of ‘703 as follows:

	Instant claim 31					Claim 1 of ‘703
A platform comprising:
A platform comprising:
a) at least one server comprising at least one processor configured to perform operations comprising:
  a) at least one server comprising at least one processor, an operating system configured to perform executable instructions, a memory, and a computer program including instructions executable to cause the at least one server to perform at least the following:
i. provide a first user interface allowing a media creator to select a plurality of audio media and sequence the selected audio media to create an ordered combination of audio media and request a first play station;
  i) provide a first user interface allowing a media creator to select a plurality of audio media and sequence the selected audio media to create an ordered combination of audio media and request a first play station;
ii. validate each audio media in the ordered combination to create a first play station, 


iii) provide a second user interface allowing the media creator to play the first play station; 
iii. publish the first play station;
iv) publish the first play station;

v) receive a call from a third party player application to prompt the published first play station from the at least one server; and
iv. generate at least one alteration to the ordered combination of validated audio media, wherein the at least one alteration is selected from the group consisting of: an alternate validated audio media, an alternate sequence of the ordered combination of validated audio media, or a combination thereof, wherein the at least one alteration to the ordered combination of validated audio media is based on compliance with 



b) at least one end user device comprising at least one processor, an operating system configured to perform executable instructions, a memory, and a computer program including instructions executable by the end user device to cause the end user device to perform at least the following:
provide a third party player application allowing an end user to play a video; 

wherein a start of the video triggers a call to start the published first play station; 






wherein in an initial play by the end user the published first play station consists of the ordered combination of validated audio media; and wherein in each subsequent play by the end user the published first play station comprises the at least one alteration to the ordered combination of validated audio media, wherein the at least one alteration to the ordered combination of validated audio media is based on compliance with copyright playback rules or licensing requirements, wherein each altered combination of validated audio media comprises a total play time that is the same as the first play station play time.



wherein a start of the video sends the call from the third party player application to the published first play station on the at least one server to start the published first play station so the starts of the video and the 

wherein in an initial play by the end user the published first play station consists of the ordered combination of validated audio media; and wherein in each subsequent play by the end user the published first play station comprises the at least one alteration to the ordered combination of validated audio media, wherein the at least one alteration to the ordered combination of validated audio media is based on compliance with copyright playback rules or licensing requirements, wherein each altered combination of validated audio media comprises a total play time that is the same as the first play station play time


Regarding instant claims 32-47, claim 1 of ‘703 teaches the platform of instant claim 31 as described above.  The remaining limitations of instant claims 32-47 correspond to those of claims 2, 3, 5-16, 18, and 19 of ‘703 respectively.

As per instant claim 50, the limitations of instant claim 50 correspond to claim 20 of ‘703 in a fashion similar to instant claim 1 as described above.

Regarding instant claims 51-54, claim 20 of ‘703 teaches the media of claim 50 as described above.  The remaining limitations of instant claims 51-54 are substantially similar to those of instant claims 32, 34, 35, and 36 respectively, and are rejected using the same reasoning.

As per instant claim 57, the limitations of instant claim 57 correspond to claim 25 of ‘703 in a fashion similar to instant claim 1 as described above.

Regarding instant claims 58-60, claim 25 of ‘703 teaches the method of claim 57 as described above.  The remaining limitations of instant claims 58-60 are substantially similar to those of instant claims 32, 35, and 36 respectively, and are rejected using the same reasoning.

Claims 48, 55, and 61 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 20, and 25 of ‘703, in view of Curtis et al. (US 2012/0041954), hereinafter Curtis. 

Regarding instant claim 48, claim 1 of ‘703 teaches the platform of instant claim 31 as described above.  However, ‘703 does not explicitly teach of providing 
the first user interface provides one or more similar audio media when the media creator selects a audio media.  As Curtis teaches in paragraphs [0047] –[0049], a user may select a particular song in step 402.  In step 408 “similar” songs are found based upon user preferences. As Curtis teaches in paragraph [0050], the client prompts the user with possible background choices, i.e., the similar songs are provided based upon the original selected song.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the alternate songs of ‘703 with the provision of similar songs of Curtis.  One of ordinary skill would have been motivated to have made such modification because it would benefit a user of ‘703 in allowing the user to select an alternative similar song to a selected song, where the selected song may not be available.

Regarding instant claim 55, ‘703 teaches the media of instant claim 50 as described above.  The remaining limitations of instant claim 55 are substantially similar to those of instant claim 48 and are rejected using the same reasoning.

Regarding instant claim 61, ‘703 teaches the method of instant claim 57 as described above.  The remaining limitations of instant claim 61 are substantially similar to those of instant claim 48 and are rejected using the same reasoning.


Claims 49, 56, and 62 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 20, and 25 of ‘703, in view of Meaney et al. (US 2014/0115470), hereinafter Meaney.

Regarding instant claim 49, claim 1 of ‘703 teaches the platform of claim 31 as described above.  However, ‘703 does not explicitly teach of allowing the creator to configure first and second trim points.  In a similar field of endeavor, Meaney teaches of editing audio content to correspond with video content (see abstract).  Meaney further teaches the following:
the first user interface allows the media creator to configure a first trim point for a start of a selected audio media and a second trim point for an end of the selected audio media.  As Meaney teaches in paragraph [0031], editing operations that a user can perform include trimming start and end points of audio components.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the interface of ‘703 with the trimming operations of Meaney.  One of ordinary skill would have been motivated to have made such modification because such operations would benefit a user of ‘703 in increased control of editing audio to better fit desired time lengths.

Regarding instant claim 56, ‘703 teaches the media of instant claim 50 as described above.  The remaining limitations of instant claim 56 are substantially similar to those of instant claim 49 and are rejected using the same reasoning.

Regarding instant claim 62, ‘703 teaches the method of instant claim 57 as described above.  The remaining limitations of instant claim 62 are substantially similar to those of instant claim 49 and are rejected using the same reasoning.

Allowable Subject Matter
Claims 31-62 would be allowable should the double patenting rejections be overcome.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A DISTEFANO whose telephone number is (571)270-1644. The examiner can normally be reached Monday - Friday: 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY A. DISTEFANO/
Examiner
Art Unit 2175




						/WILLIAM L BASHORE/                                                                 Supervisory Patent Examiner, Art Unit 2175